IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT
                                              _______________

                                                m 99-11328
                                              Summary Calendar
                                              _______________




                                      DONNA J. STEVENS-SMITH,
                                                                 Plaintiff-Appellant,
                                                   VERSUS

                                    GEICO INSURANCE COMPANY,
                                                                 Defendant-Appellee.


                                       _________________________

                               Appeal from the United States District Court
                                   for the Northern District of Texas
                                            (3:99-CV-1020)
                                    _________________________
                                              April 5, 2000



Before SMITH, BARKSDALE, and                             retaliation.
  PARKER, Circuit Judges.
                                                             It is evident that Stevens-Smith was fired
PER CURIAM:*                                             because, as she admits, she refused to follow
                                                         her supervisor’s specific instruction to change
   Donna Stevens-Smith sued her former                   her method of processing her work. As the
employer for sexual harassment and retaliation           district court found, most of the statements of
under title VII.       In a comprehensive                which she complains were made beyond the
memorandum opinion and order entered on                  limitations period, but even assuming
November 3, 1999, the district court carefully           arguendo that this action is not time-barred,
explained that Stevens-Smith has produced no             none of the alleged actions or statements can
summary judgment evidence of harassment or               fairly be deemed sexual harassment or
                                                         retaliation.

                                                            Stevens-Smith bases her claim on little
         *
          Pursuant to 5TH CIR. R. 47.5, the court has    more than self-serving speculation designed to
determined that this opinion should not be published     obscure poor job performance. Essentially for
and is not precedent except under the limited            the reasons persuasively set forth by the
circumstances set forth in 5TH CIR. R. 47.5.4.
district court, the judgment is AFFIRMED.




                                            2